Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-7, 10-11, 16-22, 25-26 are pending in this application.

2.	Applicant’s election without traverse of claims 10-11 and 25-26 in the reply filed on 2/25/2022 is acknowledged.

Abstract
3.	The abstract of the disclosure is objected to because the length of the abstract is over the 150 word limit.  Correction is required.  See MPEP § 608.01(b)(Language and Format).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.
The abstract of the disclosure is objected to because repeats information from the title and use implied phrases. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 10-11, 16-22, 25-26 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more due. 

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four categories of invention, i.e., Process, machine, manufacture or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at Step2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.  

Step 1
According to the first part of the analysis, in the instant application, claims 1-7, 10-11 are directed to a method. Claims 16-22, 25-26 are directed to a system.  Thus each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture or composition of matter). These claims disclose a process. 

Step 2A, Prong 1 
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception  (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1), In this case, the claims are determined to recite a judicial exception as explained below. These claims fall under a mental process and/or a mathematical concept.

Claim(s) 1 and 16 substantially recite
the nodes representing entities, and the links representing interactions between the entities; Claim 1
links between nodes representing interactions between corresponding entities; Claim 16
This is directed to a mental step of using a network of nodes and links to represent entities and interactions.  The network is a mental process of using nodes and links to represent entities and interactions with the aid of pen and paper.

Claim(s) 1 and 16 substantially recite
for each pair of nodes in the network not directly connected by a link:
determining a number of paths connecting the pair of nodes, each path being a length of at least three connections spanning between the pair of nodes in the network; (Claim 1); and 
for each pair of nodes in the network not directly connected by a link:
determine a number of paths connecting the pair of nodes, each path being a length of at least three connections spanning between the pair of nodes in the network;  (Claim 16)
This is a mental process of determining a number of paths is merely counting connections between nodes of a given number of separations. This is a mental process and thus an abstract idea.

Claim(s) 1 and 16 substantially recite
calculating a prediction score for the pair of nodes based on the number of paths connecting the pair of nodes; (Claim 1)
calculate a prediction score for the pair of nodes based on the number of paths connecting the pair of nodes; (Claim 16)
The applicant admits this is a mathematical concept by ‘calculation of a prediction score.’ This is a mathematical concept and thus an abstract idea.

Claim(s) 1 and 16 substantially recite
ranking the pairs of nodes based on the prediction scores, resulting in an ordered list of node pairs; and Claim 1
rank the pairs of nodes based on the prediction scores, resulting in an ordered list of node pairs; and Claim 16
Ranking pairs based on scores is a mental process of placing a number of results in some order of scale. This limitation is an abstract idea.  

Claim(s) 1 and 16 substantially recite
selecting at least a subset of the pairs of nodes based on the ordered list of node pairs, the selected pairs of nodes representing missing connections in the network. Claim 1
select at least a subset of the pairs of nodes based on the ordered list of node pairs, the selected pairs of nodes representing missing connections in the network. Claim 16
This is merely making a decision based on the predetermined ordered scale which represents the mental concept. This is a mental process concept and thus an abstract idea.

Claim(s) 3 and 18 substantially recite
calculating a statistical significance for each selected pair of nodes by comparing a connection between each pair of nodes to a pool of randomized networks with the same node degrees. Claim 3
wherein the processor is configured to calculate a statistical significance for each selected pair of nodes by comparing a connection between each pair of nodes to a pool of randomized networks with the same node degrees. Claim 18
This is an abstract concept by the calculation of a ‘statistical significance.’ mathematical concept and thus an abstract idea.

Claim(s) 4 and 19 substantially recite
creating connections in the network between each of the selected pairs of nodes. Claim 4
wherein the processor is configured to create connections in the network between each of the selected pairs of nodes. Claim 19
Since the concept of nodes is abstract idea, then the ‘connections’ between said abstractions is also a mental process. This is a mental process concept and thus an abstract idea.

Claim(s) 5 and 20 substantially recite
calculating a prediction score for a pair of nodes includes calculating the prediction score based on the number of paths connecting the pair of nodes and a geometric mean of degrees of intermediate nodes between the pair of nodes. Claim 5
wherein the processor is configured to calculate a prediction score for a pair of nodes based on the number of paths connecting the pair of nodes and a geometric mean of degrees of intermediate nodes between the pair of nodes. Claim 20
This is an abstract concept by the calculation of a ‘prediction score.’ This is a mathematical concept and thus abstract idea.

Claim(s) 7 and 22 substantially recite
estimating probabilities of existence of connections between the pairs of nodes by, for each pair of nodes:
performing a leave-one-out analysis, wherein a direct connection between the pair of nodes is left out of the network and each of the pair of nodes is scored in a context of a representation of the remaining network;
adding the leave-one-out score of each of the pair of nodes to the ordered list of node pairs;
estimating a probability of existence of a connection between the pairs of nodes based on the ordered list of node pairs; and
assigning the estimated probability to the pair of nodes. Claim 7

wherein the processor is configured to estimate probabilities of existence of connections between the pairs of nodes by, for each pair of nodes:
performing a leave-one-out analysis, wherein a direct connection between the pair of nodes is left out of the network and each of the pair of nodes is scored in the remaining network;
adding the leave-one-out score of each of the pair of nodes to the ordered list of node pairs;
estimating a probability of existence of a connection between the pairs of nodes based on the ordered list of node pairs; and
assigning the estimated probability to the pair of nodes. Claim 22
There are 4 different mathematical concepts cited in these claims. ‘Estimating probabilities’, ‘leave one out analysis’, the addition of scores, ‘estimating a probability’ These are a mathematical concept and thus abstract idea. The remaining claim element is merely assigning a probability to a pair. This is merely labeling the abstract pair. This is a mental process and thus an abstract idea.

Claim(s) 11 and 26 further recite
applying the protein sequence to the network to determine at least one of a disease afflicting the patient, a drug to use for treating the patient, and a potential reaction by the patient to a drug. Claim 11
…apply the protein sequence to the network to determine at least one of a disease afflicting the patient, a drug to use for treating the patient, and a potential reaction by the patient to a drug. Claim 26
This limitation is directed to a mental step of using the network to analyze the protein sequence to determine a disease afflicting a patient, a drug to use for treating the patient, and a potential reaction by the patient to a drug.

Step 2A, Prong two: 
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all the claims individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below. This is an additional element and does not integrate into practical application.

Claim(s) 1 further recite
accessing an electronic representation of the network, the network including nodes and links, Claim 1
The use of an interface of some kind to allow a user to gain access to a ‘representation’ is the use of a computer in a generic fashion with generic results. This is merely a  generic computer component performing generic computer functions. MPEP 2106.07(b) This is an additional element and does not integrate into practical application.

Claim(s) 16 further recite
memory storing an electronic representation of a network, the network including: nodes representing entities; and …. a processor in communication with the memory and configured to: Claim 16
Memory storing information is the function of memory. This is merely a  generic computer component performing generic computer functions. MPEP 2106.07(b) This is an additional element and does not integrate into practical application.

Claim(s) 2 further recite
communicating the missing connections to at least a portion of entities represented by the selected pairs of nodes. Claim 2
This is merely the reporting findings which fall under the category of ‘missing connections.’ This is merely an insignificant extra-solution activity or post solution activity. MPEP 2106.05(g) This is an additional element and does not integrate into practical application.

Claim(s) 6 and 21 substantially recite
creating the electronic representation of the network from the collected data, nodes in the network representing the entities, and connections between nodes in the network representing interactions between corresponding entities. Claim 6
wherein the processor is configured to create the network from the collected data, nodes in the network representing the entities, and connections between nodes in the network representing interactions between corresponding entities. Claim 21
This limitation is an additional limitation directed to mere instruction to apply the abstract idea of claims 1 and 16.  The electronic representation of the network and the usage of a process to create the network is directed to the usage of generic computer component to create an electronic representation of the network.  This limitation does not integrate the abstract idea in to a practical application, see MPEP 2106.05(f).

Claim(s) 6 and 21 further recite
collecting data regarding interactions among a plurality of entities; and Claim 6
an interface by which the processor collects data regarding interactions among a plurality of entities; and Claim 21
Gathering data is not a practical application. Mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g) This is an additional element and does not integrate into practical application.

Claim(s) 17 further recite
an interface by which the processor communicates the missing connections to at least a portion of entities represented by the selected pairs of nodes. Claim 17
This is merely the reporting findings which fall under the category of ‘missing connections.’ This is merely an insignificant extra-solution activity or post solution activity. MPEP 2106.05(g) This is an additional element and does not integrate into practical application.

Claim(s) 10 and 25 further recite
wherein the network is a protein network, the nodes of the network representing real-life human proteins, and the connections between nodes in the network representing functional associations between corresponding proteins; and
wherein the selected pairs of nodes represent new functional relationships between pairs of corresponding proteins. Claim 10
wherein the network is a protein network, the nodes of the network representing real-life human proteins, and the connections between nodes in the network representing functional associations between corresponding proteins; and
wherein the selected pairs of nodes represent new functional relationships between pairs of corresponding proteins. Claim 25
This limitation specifies that the entities in the network represent proteins and connections represent functional associations between proteins.  This limitation is directed to a field of use and does not integrate the abstract idea into a practical application. 

Claim(s) 11 and 26 further recite
obtaining a protein sequence of a patient; (Claim 11)
an interface configured to obtain a protein sequence of a patient; (Claim 26)
Gathering data is not a practical application. Mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g) This is an additional element and does not amount to significantly more than the judicial exception.

The judicial exception is not integrated into a practical application. There is no claimed application in which the invention is to be employed. There is no specific application such as individual life expectancy or rock boring bit longevity. There are no general domains such as farming or business methods. A system of system appears to be as general as possible and all encompassing.   
Step 2B:
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below. 

Claim(s) 1 further recite
accessing an electronic representation of the network, the network including nodes and links, Claim 1
The use of an interface of some kind to allow a user to gain access to a ‘representation’ is the use of a computer in a generic fashion with generic results. The use of a computer or other machinery, to compile information to transform a programming language into a target language with physical connections between a file and an application, is in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. MPEP2106.05(f)(II)MPEP 2106.07(b) This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 16 further recite
memory storing an electronic representation of a network, the network including: nodes representing entities; and …. a processor in communication with the memory and configured to: Claim 16
Memory storing information is the function of memory. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. MPEP 2106.05(d)(II) This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 2 further recite
communicating the missing connections to at least a portion of entities represented by the selected pairs of nodes. Claim 2
This is directed to an additional element of data transmission, which is well-understood, routine and conventional activity (see MPEP 21.06.05(d), II, first list, example i).  This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 17 further recite
an interface by which the processor communicates the missing connections to at least a portion of entities represented by the selected pairs of nodes. Claim 17
This is directed to an additional element of data transmission, which is well-understood, routine and conventional activity (see MPEP 21.06.05(d), II, first list, example i).  This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 6 and 21 substantially recite
creating the electronic representation of the network from the collected data, nodes in the network representing the entities, and connections between nodes in the network representing interactions between corresponding entities. Claim 6
wherein the processor is configured to create the network from the collected data, nodes in the network representing the entities, and connections between nodes in the network representing interactions between corresponding entities. Claim 21
This limitation is an additional limitation directed to mere instruction to apply the abstract idea of claims 1 and 16.  The electronic representation of the network and the usage of a process to create the network is directed to the usage of generic computer component to create an electronic representation of the network.  This limitation does not amount to significantly more than the judicial exception, see MPEP 2106.05(f).

Claim(s) 6 and 21 further recite
collecting data regarding interactions among a plurality of entities; and Claim 6
an interface by which the processor collects data regarding interactions among a plurality of entities; and Claim 21
Gathering data is not a practical application. Mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g) This is an additional element and does not amount to significantly more than the judicial exception.


Claim(s) 10 and 25 further recite
wherein the network is a protein network, the nodes of the network representing real-life human proteins, and the connections between nodes in the network representing functional associations between corresponding proteins; and
wherein the selected pairs of nodes represent new functional relationships between pairs of corresponding proteins. Claim 10
wherein the network is a protein network, the nodes of the network representing real-life human proteins, and the connections between nodes in the network representing functional associations between corresponding proteins; and
wherein the selected pairs of nodes represent new functional relationships between pairs of corresponding proteins. Claim 25
This limitation specifies that the entities in the network represent proteins and connections represent functional associations between proteins.  This limitation is directed to a field of use and is not significantly more, see MPEP 2106.05(h).

Claim(s) 11 and 26 further recite
obtaining a protein sequence of a patient; and
an interface configured to obtain a protein sequence of a patient; (Claim 26)
Gathering data is not a practical application. Mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g).  This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-4, 6, 10-11, 16-19, 21 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Nikolskaya and further in view of Kerber. (U. S. Patent Publication 20160217056, referred to as Chua; U. S. Patent Publication 20070038385, referred to as Nikolskaya; U. S. Patent Publication 20190130290, referred to as Kerber)

Claim 1
Chua discloses a method of identifying missing connections in a complex network, the method comprising: accessing an electronic representation of the network (Chua, 0013; ‘Examples of distributed systems can include social networks, protein networks, computer networks, transportation networks, logistical networks, neurological networks, organizational networks, wireless sensor networks, electrical networks, and the like.’), …. each path being a length of at least three connections spanning between the pair of nodes in the network (Chua, fig 3, 0028; The example of ‘As illustrated, the time can be z. By using the three Records (1, 2, 3), the time to travel the entire path (A to D) can be constructed.); and …. selecting at least a subset of the pairs of nodes based on the ordered list of node pairs, the selected pairs of nodes representing missing connections in the network. (Chua, 0017, 0021;’ The statistical model component 22 can apply a statistical model that can use all the available information in the data with assumptions from domain and contextual knowledge of the flow to infer the missing information during the flow.’ And ‘The anomaly detection system 10 of FIG. 1 can detect the anomaly between B and C in a non-intrusive manner, relying on temporal data related to the flow of entities from the source node A to the destination node D. Accordingly, the anomaly can be detected with only information from the two end points, while assuming that the detailed knowledge of the flow through the intermediate nodes of the path (B 34 and C 36) is missing or difficult to obtain.’)
Chua does not disclose expressly the network including nodes and links, the nodes representing entities, and the links representing interactions between the entities; for each pair of nodes in the network not directly connected by a link: determining a number of paths connecting the pair of nodes.
Nikolskaya discloses the network including nodes and links, the nodes representing entities, and the links representing interactions between the entities (Nikolskaya; 0017; The assembly of cellular machinery is to be most properly presented as the interactome, the network of interconnected signaling, regulatory and biochemical networks with proteins as the nodes and physical protein-protein interactions as edges.); for each pair of nodes in the network not directly connected by a link: determining a number of paths connecting the pair of nodes. (Nikolskaya, 0164; 3) Shortest path l.sub.AB for the pair of nodes is the minimum number of network edges that need to be passed to travel from A to B. On a directed graph the shortest path from A to B may be different from the path from B to A as shown on FIG. 43a. Characteristic path length (L): the average length of shortest paths for all pairs of nodes on the graph. EC: ‘Edges’ means not directly connected.) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua and Nikolskaya before him before the effective filing date of the claimed invention, to modify Chua to incorporate using a node-link network; using a number of links (lengths) between nodes of a pair of nodes as a variable; having different collections of the same lengths; generating a network graph of these pair of nodes; linking nodes of the same entity as an interaction; domains of the nodes being patients and treatment, of Nikolskaya. Given the advantage of a node link network can be evaluated to find a new interaction between entities; lengths of links can be used to remove trivial pairings; the lengths of links can be used to determine a correlation; the generation of a node network can be used to find a new link (interaction / relationship), one having ordinary skill in the art would have been motivated to make this obvious modification. 
Chua and Nikolskaya do not disclose expressly calculating a prediction score for the pair of nodes based on the number of paths connecting the pair of nodes; ranking the pairs of nodes based on the prediction scores, resulting in an ordered list of node pairs.
Kerber discloses calculating a prediction score for the pair of nodes based on the number of paths connecting the pair of nodes (Kerber, 0073, 0028;’ These identified exemplary path patterns are used to calculate the semantic scores for any given pair of drug and target. There are different ways to calculate the semantic scores which depends on the requirement of specific application and user request.’ And ‘Many protein-protein interactions (PPIs) in a cell form protein interaction networks (PINS) where proteins are nodes and their interactions are edges.); ranking the pairs of nodes based on the prediction scores, resulting in an ordered list of node pairs. (Kerber, 0060, 0011;’ Path Mining and Diversity Ranking 304 are used in embodiments of the present invention to identify path patterns. For example, in the biomedical domain, connections or paths between compounds and genes may reveal potential subjects for drug discovery experiments.’ And ‘Association generation involves scoring the relevancy between selected nodes resulting in a ranked list of a plurality of paths in the subgraph.) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua, Nikolskaya and Kerber before him before the effective filing date of the claimed invention, to modify Chua and Nikolskaya to incorporate a value generated based on the link between the nodes as an indication correlation of Kerber. Given the advantage of using this value as an indicator of a relationship and/or interaction, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 2
Chua discloses communicating the missing connections to at least a portion of entities represented by the selected pairs of nodes. (Chua, 0019; The anomaly detection system 10 can also include an output 26 that can output the location and strength of the anomalies in the distributed system can be output.)

Claim 3
Chua discloses calculating a statistical significance for each selected pair of nodes by comparing a connection between each pair of nodes. (Chua, 0019; For example, the strength of the anomalies can be a quantification (e.g., a number of standard deviations from a mean) of an amount of disruption caused to the network by the anomalies with respect to the other anomalies.) 
Chua does not disclose expressly to a pool of randomized networks with the same node degrees.
Nikolskaya discloses to a pool of randomized networks with the same node degrees. (Nikolskaya, 0158; In a recent study, the NLP engine MedScan was used to extract 2976 interactions between human proteins from full text articles with a precision of 91% for 361 randomly extracted protein interactions.) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua and Nikolskaya before him before the effective filing date of the claimed invention, to modify Chua to incorporate using a node-link network; using a number of links (lengths) between nodes of a pair of nodes as a variable; having different collections of the same lengths; generating a network graph of these pair of nodes; linking nodes of the same entity as an interaction; domains of the nodes being patients and treatment, of Nikolskaya. Given the advantage of a node link network can be evaluated to find a new interaction between entities; lengths of links can be used to remove trivial pairings; the lengths of links can be used to determine a correlation; the generation of a node network can be used to find a new link (interaction / relationship), one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 4
Chua does not disclose expressly creating connections in the network between each of the selected pairs of nodes.
Nikolskaya discloses creating connections in the network between each of the selected pairs of nodes. (Nikolskaya, 0019, 0166;’ Generally, the first step in creating a System Reconstruction model is the determination of a network of relevant biochemical pathways, specific for certain human tissues at certain developmental stages (Metabolic Reconstruction).’ And ‘The default random network theory states that pairs of nodes are connected with equal probability and the degrees follow a Poisson distribution.) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua and Nikolskaya before him before the effective filing date of the claimed invention, to modify Chua to incorporate using a node-link network; using a number of links (lengths) between nodes of a pair of nodes as a variable; having different collections of the same lengths; generating a network graph of these pair of nodes; linking nodes of the same entity as an interaction; domains of the nodes being patients and treatment, of Nikolskaya. Given the advantage of a node link network can be evaluated to find a new interaction between entities; lengths of links can be used to remove trivial pairings; the lengths of links can be used to determine a correlation; the generation of a node network can be used to find a new link (interaction / relationship), one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 6
Chua does not disclose expressly collecting data regarding interactions among a plurality of entities; and creating the electronic representation of the network from the collected data, nodes in the network representing the entities, and connections between nodes in the network representing interactions between corresponding entities.
Nikolskaya discloses collecting data regarding interactions among a plurality of entities (Nikolskaya, 0111; In addition to creating a collection of human specific pathways, the process of annotation yields important functional data about each pathway and its elements.); and creating the electronic representation of the network from the collected data, nodes in the network representing the entities, and connections between nodes in the network representing interactions between corresponding entities. (Nikolskaya, 0158, 0161;’ In a recent study, the NLP engine MedScan was used to extract 2976 interactions between human proteins from full text articles with a precision of 91% for 361 randomly extracted protein interactions.’ And ‘Biological networks are presented as nodes (proteins, genes and compounds) connected by edges ( protein-protein, protein-gene, protein-compound interactions and metabolic reactions).) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua and Nikolskaya before him before the effective filing date of the claimed invention, to modify Chua to incorporate using a node-link network; using a number of links (lengths) between nodes of a pair of nodes as a variable; having different collections of the same lengths; generating a network graph of these pair of nodes; linking nodes of the same entity as an interaction; domains of the nodes being patients and treatment, of Nikolskaya. Given the advantage of a node link network can be evaluated to find a new interaction between entities; lengths of links can be used to remove trivial pairings; the lengths of links can be used to determine a correlation; the generation of a node network can be used to find a new link (interaction / relationship), one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 10
Chua discloses wherein the network is a protein network. (Chua, 0013; ‘Examples of distributed systems can include social networks, protein networks, computer networks, transportation networks, logistical networks, neurological networks, organizational networks, wireless sensor networks, electrical networks, and the like.’)
Chua does not disclose expressly the nodes of the network representing real-life human proteins, and the connections between nodes in the network representing functional associations between corresponding proteins; and wherein the selected pairs of nodes represent new functional relationships between pairs of corresponding proteins.
Nikolskaya discloses the nodes of the network representing real-life human proteins, and the connections between nodes in the network representing functional associations between corresponding proteins (Nikolskaya, 0158, 0161;’ In a recent study, the NLP engine MedScan was used to extract 2976 interactions between human proteins from full text articles with a precision of 91% for 361 randomly extracted protein interactions.’ And ‘Biological networks are presented as nodes (proteins, genes and compounds) connected by edges ( protein-protein, protein-gene, protein-compound interactions and metabolic reactions).); and wherein the selected pairs of nodes represent new functional relationships between pairs of corresponding proteins. (Nikolskaya, 0007, 0176-0177;’ Knowledge of an entire genome may lead to the discovery of new drug targets.’ And ‘Target validation and prioritization: Data cross-referencing on the same networks, maps and pathways. Disease biomarkers: The biomarkers can be identified as signature networks--condition-specific conserved sets of nodes supported by differential gene expression and protein abundance data.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua and Nikolskaya before him before the effective filing date of the claimed invention, to modify Chua to incorporate using a node-link network; using a number of links (lengths) between nodes of a pair of nodes as a variable; having different collections of the same lengths; generating a network graph of these pair of nodes; linking nodes of the same entity as an interaction; domains of the nodes being patients and treatment, of Nikolskaya. Given the advantage of a node link network can be evaluated to find a new interaction between entities; lengths of links can be used to remove trivial pairings; the lengths of links can be used to determine a correlation; the generation of a node network can be used to find a new link (interaction / relationship), one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 11
Chua does not disclose expressly obtaining a protein sequence of a patient; and applying the protein sequence to the network to determine at least one of a disease afflicting the patient, a drug to use for treating the patient, and a potential reaction by the patient to a drug.
Nikolskaya discloses obtaining a protein sequence of a patient (Nikolskaya, 0172; Unlike other methods, networks' edges provide primary information about physical connectivity between proteins, their subunits, DNA sequences and compounds.); and applying the protein sequence to the network to determine at least one of a disease afflicting the patient, a drug to use for treating the patient, and a potential reaction by the patient to a drug. (Nikolskaya, 0105; The pathways are linked to functional information, disease manifestations, and high-throughput data. Finally, pathways are connected to each other and linked to relevant; information to form a functional model. These models can be used, for example, as skeletons for further integration of high-throughput data, for deciphering mechanisms of diseases, for predicting drug metabolism and toxicity, and the like.) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua and Nikolskaya before him before the effective filing date of the claimed invention, to modify Chua to incorporate using a node-link network; Using a number of links (lengths) between nodes of a pair of nodes as a variable; having different collections of the same lengths; generating a network graph of these pair of nodes; linking nodes of the same entity as an interaction; domains of the nodes being patients and treatment, of Nikolskaya. Given the advantage of a node link network can be evaluated to find a new interaction between entities; lengths of links can be used to remove trivial pairings; the lengths of links can be used to determine a correlation; the generation of a node network can be used to find a new link (interaction / relationship), one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 16
Chua discloses a system for identifying missing connections in a complex network, the system comprising:  memory storing an electronic representation of a network, the network including: nodes representing entities (Chua, 0012, 0013, ;’ An example anomaly detection system can include a non-transitory memory to store machine readable instructions and a processing resource (e.g., one or more processor cores) to execute the machine readable instructions.’ And ‘Examples of distributed systems can include social networks, protein networks, computer networks, transportation networks, logistical networks, neurological networks, organizational networks, wireless sensor networks, electrical networks, and the like.’); and …. each path being a length of at least three connections spanning between the pair of nodes in the network (Chua, fig 3, 0028; The example of ‘As illustrated, the time can be z. By using the three Records (1, 2, 3), the time to travel the entire path (A to D) can be constructed.); and…. select at least a subset of the pairs of nodes based on the ordered list of node pairs, the selected pairs of nodes representing missing connections in the network. (Chua, 0017, 0021;’ The statistical model component 22 can apply a statistical model that can use all the available information in the data with assumptions from domain and contextual knowledge of the flow to infer the missing information during the flow.’ And ‘The anomaly detection system 10 of FIG. 1 can detect the anomaly between B and C in a non-intrusive manner, relying on temporal data related to the flow of entities from the source node A to the destination node D. Accordingly, the anomaly can be detected with only information from the two end points, while assuming that the detailed knowledge of the flow through the intermediate nodes of the path (B 34 and C 36) is missing or difficult to obtain.’)
Chua does not disclose expressly links between nodes representing interactions between corresponding entities; a processor in communication with the memory and configured to: for each pair of nodes in the network not directly connected: determine a number of paths connecting the pair of nodes.
Nikolskaya discloses links between nodes representing interactions between corresponding entities (Nikolskaya; 0017; The assembly of cellular machinery is to be most properly presented as the interactome, the network of interconnected signaling, regulatory and biochemical networks with proteins as the nodes and physical protein-protein interactions as edges.); a processor in communication with the memory and configured to: for each pair of nodes in the network not directly connected: determine a number of paths connecting the pair of nodes. (Nikolskaya, 0164; 3) Shortest path l.sub.AB for the pair of nodes is the minimum number of network edges that need to be passed to travel from A to B. On a directed graph the shortest path from A to B may be different from the path from B to A as shown on FIG. 43a. Characteristic path length (L): the average length of shortest paths for all pairs of nodes on the graph. EC: ‘Edges’ means not directly connected.) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua and Nikolskaya before him before the effective filing date of the claimed invention, to modify Chua to incorporate using a node-link network; using a number of links (lengths) between nodes of a pair of nodes as a variable; having different collections of the same lengths; generating a network graph of these pair of nodes; linking nodes of the same entity as an interaction; domains of the nodes being patients and treatment, of Nikolskaya. Given the advantage of a node link network can be evaluated to find a new interaction between entities; lengths of links can be used to remove trivial pairings; the lengths of links can be used to determine a correlation; the generation of a node network can be used to find a new link (interaction / relationship), one having ordinary skill in the art would have been motivated to make this obvious modification. 
Chua and Nikolskaya do not disclose expressly calculate a prediction score for the pair of nodes based on the number of paths connecting the pair of nodes; rank the pairs of nodes based on the prediction scores, resulting in an ordered list of node pairs.
Kerber discloses calculate a prediction score for the pair of nodes based on the number of paths connecting the pair of nodes (Kerber, 0073, 0028;’ These identified exemplary path patterns are used to calculate the semantic scores for any given pair of drug and target. There are different ways to calculate the semantic scores which depends on the requirement of specific application and user request.’ And ‘Many protein-protein interactions (PPIs) in a cell form protein interaction networks (PINS) where proteins are nodes and their interactions are edges.); rank the pairs of nodes based on the prediction scores, resulting in an ordered list of node pairs. (Kerber, 0060, 0011;’ Path Mining and Diversity Ranking 304 are used in embodiments of the present invention to identify path patterns. For example, in the biomedical domain, connections or paths between compounds and genes may reveal potential subjects for drug discovery experiments.’ And ‘Association generation involves scoring the relevancy between selected nodes resulting in a ranked list of a plurality of paths in the subgraph.) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua, Nikolskaya and Kerber before him before the effective filing date of the claimed invention, to modify Chua and Nikolskaya to incorporate a value generated based on the link between the nodes as an indication correlation of Kerber. Given the advantage of using this value as an indicator of a relationship and/or interaction , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 17
Chua discloses an interface by which the processor communicates the missing connections to at least a portion of entities represented by the selected pairs of nodes. (Chua, 0019; The anomaly detection system 10 can also include an output 26 that can output the location and strength of the anomalies in the distributed system can be output.)

Claim 18
Chua discloses wherein the processor is configured to calculate a statistical significance for each selected pair of nodes by comparing a connection between each pair of nodes. (Chua, 0019; For example, the strength of the anomalies can be a quantification (e.g., a number of standard deviations from a mean) of an amount of disruption caused to the network by the anomalies with respect to the other anomalies.)
Chua does not disclose expressly to a pool of randomized networks with the same node degrees.
Nikolskaya discloses to a pool of randomized networks with the same node degrees. (Nikolskaya, 0158; In a recent study, the NLP engine MedScan was used to extract 2976 interactions between human proteins from full text articles with a precision of 91% for 361 randomly extracted protein interactions.) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua and Nikolskaya before him before the effective filing date of the claimed invention, to modify Chua to incorporate using a node-link network; using a number of links (lengths) between nodes of a pair of nodes as a variable; having different collections of the same lengths; generating a network graph of these pair of nodes; linking nodes of the same entity as an interaction; domains of the nodes being patients and treatment, of Nikolskaya. Given the advantage of a node link network can be evaluated to find a new interaction between entities; lengths of links can be used to remove trivial pairings; the lengths of links can be used to determine a correlation; the generation of a node network can be used to find a new link (interaction / relationship), one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 19
Chua does not disclose expressly wherein the processor is configured to create connections in the network between each of the selected pairs of nodes.
Nikolskaya discloses wherein the processor is configured to create connections in the network between each of the selected pairs of nodes. (Nikolskaya, 0019, 0166;’ Generally, the first step in creating a System Reconstruction model is the determination of a network of relevant biochemical pathways, specific for certain human tissues at certain developmental stages (Metabolic Reconstruction).’ And ‘The default random network theory states that pairs of nodes are connected with equal probability and the degrees follow a Poisson distribution.) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua and Nikolskaya before him before the effective filing date of the claimed invention, to modify Chua to incorporate using a node-link network; using a number of links (lengths) between nodes of a pair of nodes as a variable; having different collections of the same lengths; generating a network graph of these pair of nodes; linking nodes of the same entity as an interaction; domains of the nodes being patients and treatment, of Nikolskaya. Given the advantage of a node link network can be evaluated to find a new interaction between entities; lengths of links can be used to remove trivial pairings; the lengths of links can be used to determine a correlation; the generation of a node network can be used to find a new link (interaction / relationship), one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 21
Chua discloses an interface by which the processor. (Chua, 0012, 0015, ;’ An example anomaly detection system can include a non-transitory memory to store machine readable instructions and a processing resource (e.g., one or more processor cores) to execute the machine readable instructions.’ And ‘In some examples, the anomaly detection system 10 can also include a display 16 (e.g., a monitor, a screen, a graphical user interface, speakers, etc.) that can illustrate the anomaly in the distributed system 28 in a user-perceivable manner. In some examples, although not illustrated, the anomaly detection system 10 can also include a user interface that can include a user input device (e.g., keyboard, mouse, microphone, etc.).’)
Chua does not disclose expressly collects data regarding interactions among a plurality of entities; and wherein the processor is configured to create the network from the collected data, nodes in the network representing the entities, and connections between nodes in the network representing interactions between corresponding entities.
Nikolskaya discloses collects data regarding interactions among a plurality of entities (Nikolskaya, 0111; In addition to creating a collection of human specific pathways, the process of annotation yields important functional data about each pathway and its elements.); and wherein the processor is configured to create the network from the collected data, nodes in the network representing the entities, and connections between nodes in the network representing interactions between corresponding entities. (Nikolskaya, 0158, 0161;’ In a recent study, the NLP engine MedScan was used to extract 2976 interactions between human proteins from full text articles with a precision of 91% for 361 randomly extracted protein interactions.’ And ‘Biological networks are presented as nodes (proteins, genes and compounds) connected by edges ( protein-protein, protein-gene, protein-compound interactions and metabolic reactions).) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua and Nikolskaya before him before the effective filing date of the claimed invention, to modify Chua to incorporate using a node-link network; using a number of links (lengths) between nodes of a pair of nodes as a variable; having different collections of the same lengths; generating a network graph of these pair of nodes; linking nodes of the same entity as an interaction; domains of the nodes being patients and treatment, of Nikolskaya. Given the advantage of a node link network can be evaluated to find a new interaction between entities; lengths of links can be used to remove trivial pairings; the lengths of links can be used to determine a correlation; the generation of a node network can be used to find a new link (interaction / relationship), one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 25
Chua discloses wherein the network is a protein network (Chua, 0013; ‘Examples of distributed systems can include social networks, protein networks, computer networks, transportation networks, logistical networks, neurological networks, organizational networks, wireless sensor networks, electrical networks, and the like.’)
Chua does not disclose expressly the nodes of the network representing real-life human proteins, and the connections between nodes in the network representing functional associations between corresponding proteins; and wherein the selected pairs of nodes represent new functional relationships between pairs of corresponding proteins.
Nikolskaya discloses the nodes of the network representing real-life human proteins, and the connections between nodes in the network representing functional associations between corresponding proteins (Nikolskaya, 0158, 0161;’ In a recent study, the NLP engine MedScan was used to extract 2976 interactions between human proteins from full text articles with a precision of 91% for 361 randomly extracted protein interactions.’ And ‘Biological networks are presented as nodes (proteins, genes and compounds) connected by edges ( protein-protein, protein-gene, protein-compound interactions and metabolic reactions).); and wherein the selected pairs of nodes represent new functional relationships between pairs of corresponding proteins. (Nikolskaya, 0007, 0176-0177;’ Knowledge of an entire genome may lead to the discovery of new drug targets.’ And ‘Target validation and prioritization: Data cross-referencing on the same networks, maps and pathways. Disease biomarkers: The biomarkers can be identified as signature networks--condition-specific conserved sets of nodes supported by differential gene expression and protein abundance data.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua and Nikolskaya before him before the effective filing date of the claimed invention, to modify Chua to incorporate using a node-link network; using a number of links (lengths) between nodes of a pair of nodes as a variable; having different collections of the same lengths; generating a network graph of these pair of nodes; linking nodes of the same entity as an interaction; domains of the nodes being patients and treatment, of Nikolskaya. Given the advantage of a node link network can be evaluated to find a new interaction between entities; lengths of links can be used to remove trivial pairings; the lengths of links can be used to determine a correlation; the generation of a node network can be used to find a new link (interaction / relationship), one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 26
Chua does not disclose expressly an interface configured to obtain a protein sequence of a patient; and wherein the processor is configured to apply the protein sequence to the network to determine at least one of a disease afflicting the patient, a drug to use for treating the patient, and a potential reaction by the patient to a drug.
Nikolskaya discloses an interface configured to obtain a protein sequence of a patient (Nikolskaya, 0172; Unlike other methods, networks' edges provide primary information about physical connectivity between proteins, their subunits, DNA sequences and compounds.); and wherein the processor is configured to apply the protein sequence to the network to determine at least one of a disease afflicting the patient, a drug to use for treating the patient, and a potential reaction by the patient to a drug. (Nikolskaya, 0105; The pathways are linked to functional information, disease manifestations, and high-throughput data. Finally, pathways are connected to each other and linked to relevant; information to form a functional model. These models can be used, for example, as skeletons for further integration of high-throughput data, for deciphering mechanisms of diseases, for predicting drug metabolism and toxicity, and the like.) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua and Nikolskaya before him before the effective filing date of the claimed invention, to modify Chua to incorporate using a node-link network; Using a number of links (lengths) between nodes of a pair of nodes as a variable; having different collections of the same lengths; generating a network graph of these pair of nodes; linking nodes of the same entity as an interaction; domains of the nodes being patients and treatment, of Nikolskaya. Given the advantage of a node link network can be evaluated to find a new interaction between entities; lengths of links can be used to remove trivial pairings; the lengths of links can be used to determine a correlation; the generation of a node network can be used to find a new link (interaction / relationship), one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chua, Nikolskaya and Kerber as applied to claim(s) 1-4, 6, 10-11, 16-19, 21 and 25-26 above, and further in view of Li. (U. S. Patent Publication 20170369945, referred to as Li)

Claim 5
Chua and Nikolskaya do not disclose expressly calculating a prediction score for a pair of nodes includes calculating the prediction score based on the number of paths connecting the pair of nodes.
Kerber discloses calculating a prediction score for a pair of nodes includes calculating the prediction score based on the number of paths connecting the pair of nodes. (Kerber, 0073, 0028;’ These identified exemplary path patterns are used to calculate the semantic scores for any given pair of drug and target. There are different ways to calculate the semantic scores which depends on the requirement of specific application and user request.’ And ‘Many protein-protein interactions (PPIs) in a cell form protein interaction networks (PINS) where proteins are nodes and their interactions are edges.) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua, Nikolskaya and Kerber before him before the effective filing date of the claimed invention, to modify Chua and Nikolskaya to incorporate a value generated based on the link between the nodes as an indication correlation of Kerber. Given the advantage of using this value as an indicator of a relationship and/or interaction , one having ordinary skill in the art would have been motivated to make this obvious modification. 
Chua, Nikolskaya and Kerber do not disclose expressly and a geometric mean of degrees of intermediate nodes between the pair of nodes.
Li discloses and a geometric mean of degrees of intermediate nodes between the pair of nodes. (Li, 0056; FIGS. 7A and 7B show topological properties of the network modules. …. A set of 100 randomized networks was generated to determine the statistical significance. The random simulation preserved the number of interacting partners for each node but randomly rewired the interactions. EC: geometric mean of degrees maps to ‘interacting partners) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua, Nikolskaya, Kerber and Li before him before the effective filing date of the claimed invention, to modify Chua, Nikolskaya and Kerber to incorporate a the ability to generate a score based on a pair of nodes of Li. Given the advantage of using this value as an indicator of a relationship and/or interaction between the nodes, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 20
Chua and Nikolskaya do not disclose expressly wherein the processor is configured to calculate a prediction score for a pair of nodes based on the number of paths connecting the pair of nodes.
Kerber discloses wherein the processor is configured to calculate a prediction score for a pair of nodes based on the number of paths connecting the pair of nodes. (Kerber, 0073, 0028;’ These identified exemplary path patterns are used to calculate the semantic scores for any given pair of drug and target. There are different ways to calculate the semantic scores which depends on the requirement of specific application and user request.’ And ‘Many protein-protein interactions (PPIs) in a cell form protein interaction networks (PINS) where proteins are nodes and their interactions are edges.) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua, Nikolskaya and Kerber before him before the effective filing date of the claimed invention, to modify Chua and Nikolskaya to incorporate a value generated based on the link between the nodes as an indication correlation of Kerber. Given the advantage of using this value as an indicator of a relationship and/or interaction , one having ordinary skill in the art would have been motivated to make this obvious modification. 
Chua, Nikolskaya and Kerber do not disclose expressly and a geometric mean of degrees of intermediate nodes between the pair of nodes.
Li discloses and a geometric mean of degrees of intermediate nodes between the pair of nodes. (Li, 0056; FIGS. 7A and 7B show topological properties of the network modules. …. A set of 100 randomized networks was generated to determine the statistical significance. The random simulation preserved the number of interacting partners for each node but randomly rewired the interactions. EC: geometric mean of degrees maps to ‘interacting partners) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua, Nikolskaya, Kerber and Li before him before the effective filing date of the claimed invention, to modify Chua, Nikolskaya and Kerber to incorporate a the ability to generate a score based on a pair of nodes of Li. Given the advantage of using this value as an indicator of a relationship and/or interaction between the nodes, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chua, Nikolskaya and Kerber as applied to claim(s) 1-4, 6, 10-11, 16-19, 21 and 25-26 above, and further in Staudt of Yu. (U. S. Patent Publication 20110152115, referred to as Staudt)

Claim 7
Chua, Nikolskaya and Kerber do not disclose expressly estimating probabilities of existence of connections between the pairs of nodes by, for each pair of nodes: performing a leave-one-out analysis, wherein a direct connection between the pair of nodes is left out of the network and each of the pair of nodes is scored in a context of a representation of the remaining network; adding the leave-one-out score of each of the pair of nodes to the ordered list of node pairs; estimating a probability of existence of a connection between the pairs of nodes based on the ordered list of node pairs; and assigning the estimated probability to the pair of nodes.
Staudt discloses estimating probabilities of existence of connections between the pairs of nodes by, for each pair of nodes: performing a leave-one-out analysis, wherein a direct connection between the pair of nodes is left out of the network and each of the pair of nodes is scored in a context of a representation of the remaining network; adding the leave-one-out score of each of the pair of nodes to the ordered list of node pairs; estimating a probability of existence of a connection between the pairs of nodes based on the ordered list of node pairs; and assigning the estimated probability to the pair of nodes. (Staudt, 0226, table 2398; Samples identified as DLBCL/BL in Example 17 were subdivided into four types: ABC, GCB, PMBL, and BL. These samples were then used to generate six pair-wise models using the same procedure described in Example 17. The results of the leave-one-out predictions using these pair-wise models are set forth in Table 2398, below. These results are also summarized in FIG. 28. The rows in the table correspond to different sample groups, while the columns indicate the prediction results. EC The table also indicates ‘correct’, ‘unclassified’ and ‘error’ in view of prediction and probability.) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua, Nikolskaya, Kerber and Staudt before him before the effective filing date of the claimed invention, to modify Chua, Nikolskaya and Kerber to incorporate a validation test to determine a score which reflects a probability of an edge  between nodes of Staudt. Given the advantage of to obtain solution which could be used in healthcare, personal or professional contacts or consumer markets, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 22
Chua, Nikolskaya and Kerber do not disclose expressly wherein the processor is configured to estimate probabilities of existence of connections between the pairs of nodes by, for each pair of nodes: performing a leave-one-out analysis, wherein a direct connection between the pair of nodes is left out of the network and each of the pair of nodes is scored in the remaining network; adding the leave-one-out score of each of the pair of nodes to the ordered list of node pairs; estimating a probability of existence of a connection between the pairs of nodes based on the ordered list of node pairs; and assigning the estimated probability to the pair of nodes.
Staudt discloses wherein the processor is configured to estimate probabilities of existence of connections between the pairs of nodes by, for each pair of nodes: performing a leave-one-out analysis, wherein a direct connection between the pair of nodes is left out of the network and each of the pair of nodes is scored in the remaining network; adding the leave-one-out score of each of the pair of nodes to the ordered list of node pairs; estimating a probability of existence of a connection between the pairs of nodes based on the ordered list of node pairs; and assigning the estimated probability to the pair of nodes. (Staudt, 0226, table 2398; Samples identified as DLBCL/BL in Example 17 were subdivided into four types: ABC, GCB, PMBL, and BL. These samples were then used to generate six pair-wise models using the same procedure described in Example 17. The results of the leave-one-out predictions using these pair-wise models are set forth in Table 2398, below. These results are also summarized in FIG. 28. The rows in the table correspond to different sample groups, while the columns indicate the prediction results. EC The table also indicates ‘correct’, ‘unclassified’ and ‘error’ in view of prediction and probability.) It would have been obvious to one having ordinary skill in the art, having the teachings of Chua, Nikolskaya, Kerber and Staudt before him before the effective filing date of the claimed invention, to modify Chua, Nikolskaya and Kerber to incorporate a validation test to determine a score which reflects a probability of an edge  between nodes of Staudt. Given the advantage of to obtain solution which could be used in healthcare, personal or professional contacts or consumer markets, one having ordinary skill in the art would have been motivated to make this obvious modification. 

6.	Claims 1-7, 10-11, 16-22, 25-26 are rejected.
	Claims 8-9, 12-15, 23-24, 27-30 are withdrawn. 

Conclusion	
7.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: claim 1 and ip.com
	-U. S. Patent Publication 20130144818: Jebara
	-U. S. Patent 9294497: Ben-Or

Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121